The appellant was tried by the court, without the intervention of a jury, for a violation of the prohibition laws, and was convicted. The judgment entry recites that it is "ordered and adjudged by the *Page 663 
court that the defendant is guilty, and assesses a fine against him of $100, together with the cost." Immediately following this, and as a part of the judgment entry, is the judgment of sentence pronounced by the court, showing that upon the failure of the defendant to pay or confess the fine and cost "he is formally sentenced to hard labor for the county for 30 days to pay the fine, * * * and 76 days to pay the cost. The defendant is also sentenced to hard labor for 30 days as an additional sentence imposed by the court." This judgment was sufficient. Franklin v. State, 11 Ala. App. 305, 66 So. 875; Roberson v. State, 123 Ala. 57, 26 So. 645; Smith v. State, 4 Ala. App. 212,58 So. 117.
The testimony was taken ore tenus, and the trial court had the opportunity of observing the demeanor of the witnesses, which this court has not. A finding by the court under these circumstances is treated like the verdict of a jury, and the finding will not be disturbed unless plainly contrary to the weight of the evidence. And this rule applies notwithstanding the Act of 1915, p. 939. Maisel v. State, 81 So. 348;1 Ross v. State, 15 Ala. App. 187, 72 So. 759. There was sufficient evidence upon which to found the judgment of guilt.
There is no error in the record, and the judgment is affirmed.
Affirmed.
1 Ante, p. 12.